Citation Nr: 9931740
Decision Date: 11/09/99	Archive Date: 02/08/00

DOCKET NO. 96-05 635          DATE NOV 09, 1999

On appeal from the Department of Veterans Affairs (VA) Regional
Office (RO) in Albuquerque, New Mexico

THE ISSUES 

1. Entitlement to service connection for residuals of a left
shoulder injury. 

2. Entitlement to service connection for residuals of a cervical
spine injury. 

REPRESENTATION 

Appellant represented by: The American Legion 

WITNESSES AT HEARINGS ON APPEAL 

The veteran, wife, and son 

ATTORNEY FOR THE BOARD 

Christopher Maynard, Counsel 

INTRODUCTION

The veteran had active service from July 1948 to June 1952.

This matter initially came before the Board of Veterans' Appeals
(Board) on appeal from a June 1995 decision by the RO. A personal
hearing was held at the RO in April 1996. The veteran was also
provided a hearing at the RO before a member of the Board in May
1997. The appeal was then remanded to the RO for additional
development in August 1997.

The Board member who conducted the hearing in May 1997 subsequently
left the Board. In March 1999, the appeal was again remanded to the
RO to afford the veteran another hearing. In June 1999, a hearing
was held at the RO before the undersigned, who is a member of the
Board designated by the Chairman of the Board to conduct that
hearing, pursuant to 38 U.S.C.A. 7102(a) (Supp. 1999).

At the hearing in May 1997, the veteran withdrew the issue of
service connection for residuals of an injury to the left side of
his face which had been certified for appellate review.
Accordingly, this issue will not be addressed in this decision.

FINDINGS OF FACT

1. No competent evidence has been submitted to establish that the
veteran has a left shoulder disability which is due to disease or
injury in service.

2. No competent evidence has been submitted to establish that the
veteran's current cervical spine disability is due to disease or
injury in service.

2 - 

CONCLUSION OF LAW

The veteran has not submitted well-grounded claims of service
connection for a left shoulder or a cervical spine disability. 38
U.S.C.A. 5107 (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The service medical records, including the veteran's separation
examination (undated) are negative for any complaints, abnormal
findings, or diagnoses referable to a left shoulder or cervical
spine disability.

The veteran made no mention of any left shoulder or cervical spine
problems on his original application for VA compensation received
in July 1952 or on a subsequent application received in August
1952.

In a letter dated in August 1955, the veteran referred to an injury
to his left shoulder while playing football during service in 1949.
The veteran made no mention of any specific problems or residual
impairment with his left shoulder or cervical spine at that time.

A VA clinical record for hospitalization in April 1956 noted that
x-ray studies showed the left clavicular joint space was slightly
wider than on the right side. The examiner noted that this finding
was consistent with the veteran's complaint of increased mobility
in the left shoulder. No other pertinent findings were noted and no
diagnosis referable to the left shoulder or cervical spine was
rendered.

When examined by VA in March 1977, the veteran made no mention of
any left shoulder or cervical spine problems, nor were any
pertinent findings or diagnosis referable to the left shoulder or
cervical spine noted.

- 3 -

Copies of private medical records received in February 1977 show
treatment primarily for respiratory problems in 1976 and 1977. The
veteran made no mention of any left shoulder or cervical spine
problems nor were any pertinent abnormalities noted.

A VA progress note in March 1980 indicated that the veteran was
seen for status post dislocation of the left shoulder, and that he
was treated with Motrin. No specific findings or diagnosis was
offered. A similar reference was noted on a progress note in
October 1981; again no findings or diagnosis was offered. In
October 1994, the veteran reported increased left shoulder and neck
pain for the past 1 1/2 months. On examination at that time, the
veteran had full range of motion in his left shoulder and neck with
active and passive resistance. His neck was supple and there were
no palpable masses. The impression was degenerative joint disease.
A VA progress note in July 1995 indicated that x-ray studies showed
degenerative joint disease of the cervical spine. The diagnoses
included degenerative joint disease and impingement of the left
shoulder. Additional VA medical records through 1997 show periodic
treatment for neck and left shoulder pain.

Private medical records received in November 1994 showed that the
veteran received physical therapy for neck and left shoulder
problems on several occasions from July to September 1987. A copy
of a private medical report dated in March 1993 noted a history of
a left shoulder and neck injury playing football in 1949. The
examiner indicated that x-ray studies of the veteran's left
shoulder and acromioclavicular joint were normal. The veteran had
full range of motion of the left shoulder and some slight
limitation of motion of the cervical spine. The examiner indicated
that the veteran's problem appeared to be subscapular bursitis and
rubbing; however the examiner did not offer any other specific
diagnoses.

The veteran testified at a personal hearing at the RO in April 1996
that he injured his left shoulder and neck when he was tackled
during a football game in service in 1949. The veteran reported
that he was seen by a doctor immediately following the injury, but
that he was told there was nothing wrong with his shoulder or neck,
and

- 4 -

that he was returned to duty. The veteran testified that he was
treated by a couple of different chiropractors for neck and
shoulder problems about 6 to 8 months after service but that he
could not remember their names or addresses.

The veteran offered similar testimony at hearings before members of
the Board sitting at the RO in May 1997 and June 1999.

Following the May 1997 hearing, the Board remanded the appeal to
the RO for a VA examination to determine the nature and etiology of
the veteran's left shoulder and cervical spine disabilities. The
veteran was examined by VA in January 1998. The examiner indicated
that he had thoroughly reviewed the claims folder, including the
service medical records and the VA and private treatment record
after service. The examiner also recorded the veteran's self-
described history concerning his left shoulder and cervical spine
problems during and after service. The examiner indicated that
current x-ray studies of the cervical spine revealed evidence:@ of
generalized Padgett's disease, severe spondylosis, mild reversal of
the normal anterior cervical lordosis, marked decrease in the disc
space between C5/6 and C6/7, osteophytes around the C4 level, and
some decrease in the neuroforamina between C4 and C5. X-ray studies
of the left shoulder were essentially normal. The examiner
indicated that the veteran could voluntarily, on shrugging his left
shoulder, produce a clicking sensation which was entirely
scapulothoracic. There was no evidence of subluxation or
"dislocatability" at the glenohumeral joint or any tenderness at
the acromioclavicular joint. The diagnoses included advanced
cervical spondylosis and degenerative disc disease without cervical
radiculopathy, and possible scapulothoracic bursitis and snapping
scapula syndrome.

The examiner commented that he found no evidence of a left shoulder
injury, either radiographically or clinically, and that it was
impossible to determine whether the left shoulder had been
previously dislocated. He noted that the left shoulder crepitus was
a voluntary symptom due to scapulothoracic, possibly with some
degree of subscapular bursitis. The examiner noted that there was
no active treatment for this, and that none was necessary or
possible.

5 -

The examiner also commented that while it was possible that the
veteran's advanced degenerative disease of the cervical spine may
have been due to past trauma, there was no way to determine the
exact etiology of the disease process.

Analysis

To establish entitlement to service-connection, there must be a
showing of disability resulting from injury suffered or disease
contracted in line of duty or for aggravation in line of duty of
preexisting injury or disease. 38 U.S.C.A. 1110, 1131 (West 1991).
Where a veteran served 90 days or more during a period of war or
during peacetime service after December 31, 1946, and arthritis
becomes manifest to a degree of 10 percent within 1 year from date
of termination of such service, such disease shall be presumed to
have been incurred in service, even though there is no evidence of
such disease during the period of service. This presumption is
rebuttable by affirmative evidence to the contrary. 38 U.S.C.A.
1101, 1112, 1113, 1137 (West 1991 & Supp. 1999); 38 C.F.R. 3.307,
3.309 (1999).

The threshold question to be answered is whether a well-grounded
claim has been presented. 38 U.S.C.A. 5107; Gilbert v. Derwinski,
1 Vet. App. 49 (1990). A well-grounded claim is defined as a
"plausible claim, one which is meritorious on its own or capable of
substantiation." Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990). 38
U.S.C.A. 5107 provides that the claimant's submission of a well-
grounded claim gives rise to the VA's duty to assist him in the
development of facts pertinent to his claim. If he has not
presented a well-grounded claim, his appeal must fail, and there -
is no further duty to assist him in the development of the claim.

For a claim of service connection to be well grounded, there must
be competent evidence of current disability'(a medical diagnosis),
of incurrence or aggravation of a disease or injury in service (lay
or medical evidence), and of a nexus between the in-service injury
or disease and the current disability (medical evidence). Caluza v.
Brown, 7 Vet. App. 498 (1995).

6 -

Although a claim need not be conclusive, 38 U.S.C.A. 5107 provides
that the claim must be accompanied by evidence in order to be
considered well grounded. Tirpak v. Derwinski, 2 Vet. App. 609, 611
(1992). In a claim for service connection, this generally means
that evidence must be presented which in some fashion links the
claimed disability to a period of military service, or to an
already service-connected disability. 38 U.S.C.A. 1110, 1131 (West
1991); 38 C.F.R. 3.303, 3.310 (1999); Rabideau v. Derwinski, 2 Vet.
App. 141, 143 (1992); Montgomery v. Brown, 4 Vet. App. 343 (1993).
Evidence submitted in support of the claim is presumed to be true
for purposes of determining whether the claim is well grounded.
King v. Brown, 5 Vet. App. 19, 21 (1993). However, lay assertions
of medical diagnosis or causation do not constitute competent
evidence sufficient to render a claim well grounded. Grottveit v.
Brown, 5 Vet. App. 91, 93 (1992); Espiritu v. Derwinski, 2 Vet.
App. 492, 495 (1992).

Besides establishing a well grounded claim pursuant to Caluza
above, the chronicity provisions of 38 C.F.R. 3.303(b) are
applicable where evidence, regardless of its date, shows that a
veteran had a chronic condition in service, or during an applicable
presumptive period, and still has such condition. Such evidence
must be medical unless it relates to a condition as to which lay
observation is competent. Under 38 C.F.R. 3.303(b) a claim may
still be well grounded if the condition is noted during service or
during an applicable presumptive period, and competent evidence,
either medical or lay, depending on the circumstances, relates the
present condition to the symptomatology in service. Savage v.
Gober, 10 Vet. App. 488 (1997).

Initially, the Board notes that while it was indicated in the
August 1997 remand that the veteran's claims were plausible, after
additional development, the Board now finds that the totality of
the evidence does not support a finding that the claims are well
grounded. Specifically, the veteran has presented no medical
evidence of a nexus between any current left shoulder or cervical
spine disability and military service. The veteran, as a lay
person, is not competent to offer an opinion regarding the question
of medical diagnosis or the etiological relationship between any
left shoulder or cervical spine disability now present and military
service. Espiritu.

7 -

The veteran's service medical records are silent for any
complaints, abnormalities, or diagnosis referable to any left
shoulder or cervical spine disorder during service. The veteran
testified that he was examined by a physician immediately after an
injury during a football game in service and that he was told that
there was nothing wrong with his left shoulder or cervical spine.
The veteran testified further that he had no significant problems
with his left shoulder or cervical spine during his nearly three
years of remaining service, and that he never sought any further
medical attention for shoulder or neck problems during service.

The Board finds it significant that while the veteran testified
that he has had chronic@ shoulder and neck problems since his
discharge from service, and even required treatment by private
chiropractors about 6 to 8 months after service, he made no mention
of any such problems on his original application for VA benefits
received in July 1952 or on a subsequent application in August
1952. Similarly, the veteran did not report any left shoulder or
cervical spine problems when hospitalized by VA,, in March 1953, or
at any of the other numerous times he was treated by VA prior to
1980. The first complaint of a left shoulder problem was in 1980,
and the first diagnostic evidence of an arthritic condition was in
1995, many years after his discharge from service. The diagnosis in
1995 was degenerative joint disease of the cervical spine;
impingement syndrome of the left shoulder was also noted at that
time. While there was a reference to arthritis of the left shoulder
on a VA progress note in October 1994, it appears that the
diagnosis was based on the veteran's self-described medical history
as no diagnostic studies were undertaken at that time. Moreover,
recent VA diagnostic studies in January 1998 specifically ruled out
the presence of any degenerative disease process involving the left
shoulder. In fact  31 the examiner indicated that he found no
evidence of an injury to the left shoulder. The examiner also
indicated that the etiology of the veteran's cervical spine
disability could not be determined.

While the veteran believes that his current left shoulder and
cervical spine problem are related to service, he has not presented
any competent medical evidence to support his lay assertions. This
is required under Caluza, discussed above, to

- 8 -

establish a well-grounded claim. The veteran, as a layman, is not
competent to provide an opinion regarding medical causation or the
etiological relationship between any chronic disability now present
and service. See Espiritu. Furthermore, a review of the evidentiary
record does not reveal any medical opinion that the veteran's
current left shoulder and cervical spine problems are related to
service or to any post-service symptomatology attributable to
service. Therefore, in the absence of competent medical evidence of
an etiological relationship between any current left shoulder or
cervical spine disorder and service, the Board finds that a well-
grounded claim has not been submitted. Grottveit, supra. Hence, the
claims must be denied.

ORDER

As well-grounded claims of service-connection for a left shoulder
and cervical spine disability has not been presented, the appeal is
denied.

D. C. Spickler 
Member, Board of Veterans' Appeals

9 -




